Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 27, 2016.




                                 In The

                 Fourteenth Court of Appeals

                          NO. 14-16-00157-CV


 ORLANDO TARANGO MARTINEZ AND SONYA ANN MARTINEZ,
   INDIVIDUALLY AND AS NEXT FRIEND OF MINOR, MARIAH
 ALEXANDRIA MARTINEZ, DESTINY JANAY MARTINEZ, JULISSA
  AMARIE MARTINEZ AND ORLANDO MARTINEZ, JR., Appellants

                                   V.

 DCP MIDSTREAM, LP, JOHN PAUL WHITE AND MARK ANTHONY
                    BARERRA, Appellees

                 On Appeal from the 11th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2014-60902


              MEMORANDUM                   OPINION

    This is an appeal from a judgment signed February 17, 2016. On September
14, 2016, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Busby, Donovan, and Brown.




                                         2